                  EXHIBIT 6




Case 1:20-cv-00442-CCE-JLW Document 62-1 Filed 09/24/20 Page 1 of 3
9/24/2020                                  Saputo to purchase Dean’s Morningstar Foods division | News | murrayledger.com



   https://www.murrayledger.com/news/saputo-to-purchase-dean-s-morningstar-foods-division/article_c6406928-
   3e54-11e2-83f7-0019bb2963f4.html

   Saputo to purchase Dean’s Morningstar Foods division
   By HAWKINS TEAGUE / Staff Writer
   Dec 4, 2012



   The Morningstar Foods plant in Murray will soon be under new ownership, as Dean Foods
   Company announced Monday that it has sold Morningstar Foods, LLC to Saputo Inc. According to a
   press release from Dean Foods, the company has entered into a definitive agreement to sell its
   Morningstar Foods division to Saputo Inc. for $1.45 billion (U.S.). Morningstar Foods is a leading
   manufacturer of dairy and non-dairy extended shelf-life and cultured products, including creams and
   creamers, ice cream mixes, whipping cream, aerosol whipped toppings, iced coffee, half and half,
   value-added milks, sour cream and cottage cheese. The agreement has been approved by the
   company’s board of directors. “Morningstar is an attractive business and we believe that it will
   continue to grow and thrive in Saputo’s portfolio,” Gregg Engles, Chairman of Dean Foods, said in
   the release. “Today, Morningstar has substantial potential for accelerating growth through new
   distribution channels and new product categories. I’d like to personally thank the Morningstar team
   for their contributions to Dean Foods over the past 15 years and wish them well as they move
   forward under new ownership. By joining Saputo, we believe Morningstar will be well positioned for
   continuing success and future growth.” According to a press release from Saputo, Saputo is the
   12th largest dairy processor in the world, the largest in Canada, the third largest in Argentina and
   among the top three cheese producers in the U.S. The acquisition of Morningstar will complement
   the activities of the Saputo Dairy Products Division (USA), and through the acquisition, Saputo will
   benefit from Morningstar’s national manufacturing and distribution footprint and will optimize coast-
   to-coast service, the release said. Morningstar has approximately 2,000 employees and operates 10
   manufacturing facilities located in nine states. The transaction is expected to expand product
   offering to customers in the United States and broaden the range of Saputo’s future acquisition
   opportunities. The combined businesses are expected to have approximately 12,000 employees
   and 57 manufacturing facilities in five countries. Mark Manning, president of the Murray Calloway
   County Economic Development Corporation, said Morningstar had been for sale for some time, so
   he was not surprised that it was acquired by Saputo. “I don’t know a lot about the new company that
   has bought the Morningstar division, other than to say they have been in the U.S. for quite some
   time and seem to be a very strong company, and my feelings are that the quality of this plant would
   mean that it would probably fare quite well under the new ownership,” Manning said. According to


https://www.murrayledger.com/news/saputo-to-purchase-dean-s-morningstar-foods-division/article_c6406928-3e54-11e2-83f7-0019bb2963f4.html   1/2
                   Case 1:20-cv-00442-CCE-JLW Document 62-1 Filed 09/24/20 Page 2 of 3
9/24/2020                                  Saputo to purchase Dean’s Morningstar Foods division | News | murrayledger.com

   company information on the EDC website, www.thinkmurray.com, the Murray facility employs about
   250 employees from Murray-Calloway County and surrounding counties. The facility produces and
   ships 15-17 million pounds per month of extended shelf life food products. At the time the data was
   collected, the facility produced 429 production items, and re-supplied at least 266 various items to
   other Dean facilities in order to serve as the Dean Dairy hub in the Southeast, shipping into 28
   states. The Murray facility reportedly purchases an average of 1.1 million pounds of locally supplied
   milk per week, and also utilizes local contractors or businesses whenever possible. The company is
   supportive of Murray-Calloway Local Relay for Life, American Heart Association, United Way, local
   charities, and local school and volunteer efforts. The facility reportedly has record low employee
   turnover, allowing the company an opportunity to gain experience and continuously improve its
   operations. Manning said the information about the Murray facility was compiled by the EDC from
   the Dean Foods website some time prior Monday’s announcement, but that it has apparently been
   removed from the Dean Foods site. Morningstar management in Murray were not authorized to
   speak to media. A representative with Dean Foods returned a phone call, but said he had no
   comment to add to the company’s press release. A phone call to Saputo was not returned before
   deadline Monday.




https://www.murrayledger.com/news/saputo-to-purchase-dean-s-morningstar-foods-division/article_c6406928-3e54-11e2-83f7-0019bb2963f4.html   2/2
                   Case 1:20-cv-00442-CCE-JLW Document 62-1 Filed 09/24/20 Page 3 of 3
